Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The amendment filed on 2/23/2022 has been fully considered. Claims 1, 3,  11, and 14 have been amended. Claims 1-4, 6-9, 11-15, 17-20 have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ulrich et al (US 2019/0116898). The device of Ulrich et al discloses,
With respect to claim 1, A garment (10) comprising; an upper portion (140), a midportion ( 200) and a lower portion (130), the midportion being configured to extend about a torso section of the user (Figure 15a), the midportion being constructed of compression material  (200) which provides localized support to the torso section of the user (para 0056); the upper portion being positioned above the midportion and the lower portion being positioned below the midportion (Figure 15a), wherein when worn by a user, the upper portion and the lower portion maintain the midportion about the torso section of the user; wherein the midportion supports the torso of the user and the midportion, upper portion and lower portion and adapted to allow which allows the user to move without significant restriction while providing postural control to the torso of the user; wherein the lower portion has a pair of leg openings. The prior art is capable of performing the claimed function, or allowing the user to move without significant restriction, since the prior art structure meets the structure recited, it would be expected to perform in the same manner, see MPEP 2114. 
With respect to claim 2, wherein the garment is formed as a unisex one- piece article of clothing for a child. The prior art of Ulrich et al. is capable of being worn by a child, and therefore meets the structure as recited. The device has a middle panel (200) joined to the garment and therefore forms a unitary one piece construction in as much as recited by applicant. 

With respect to claim 3, wherein the garment comprises: a neck opening (in between shoulder area (shown at 100)  to allow for easy placement around the head; a pair of arm openings (Figure 15a, where 100 is shown at the outer edge of the shoulder portions)  to keep the upper portion of the garment in place around the shoulders of the user; and a lower portion adapted to extend to a crotch area (130, figure 15a).

With respect to claim 6, wherein the compression material of the midportion is a breathable moisture wicking material (para 0044)

With respect to claim 7, wherein the compression material of the midportion is an elastic stockinette tube (para 0053, para 0065).

With respect to claim 8, wherein the compression material of the midportion is a two way stretch compression material that stretches in two directions (para 0065, a circular knit, elastane material has two way stretch). 

With respect to claim 9, wherein the compression material of the midportion is a four way stretch compression material that stretches in four directions. (para 0065, a circular knit, elastane material has four way stretch). 


With respect to claim 11, wherein the midportion is adapted to extend from the Xiphoid Process to the pelvis of the user. It is noted that the position of the garment on a human body is dependent on the anatomy of the human body its applied to. The prior art of Ulrich et al. is capable of being positioned on a human body to cover and extend from the xiphoid process to the pelvis of the user, and therefore meets the functional language recited by applicant. See MPEP 2114. 

With respect to claim 12, wherein the upper portion and the lower portion are made from fabric comprised of natural fibers, artificial fibers, or a mixture thereof (10, para 0065)

With respect to claim 14, A garment comprising:
a section of compression material (200), the compression material configured to provide compression around the core of the body of the user (Figures 15a);
a first section of a first non-compression material (140), the first non-compression material configured to engage an upper portion of the body of the user, above the core of the body, to maintain the garment in position on the user (Figure 15a, para 0065);

a second section of a second non-compression material (130) the second non- compression material configured to engage a lower portion of the body of the user, below the core of the body, to maintain the garment in position on the user (Figure 15a, 0065);

wherein, when worn by a user, the section of compression material of the garment provides localized compression for postural control only around the core of the body (Figure 15a), and the midportion, upper portion and lower portion and adapted to enable which enables the user to move freely with stability/balance while helping to strengthen muscles throughout the body; The prior art is capable of performing the claimed function, or allowing the user to move freely with stability and balance and capable of strengthening muscles, as recited, since the prior art structure meets the structure recited, it would be expected to perform in the same manner, see MPEP 2114. 


wherein the garment is formed as a unisex one-piece  (Figure 15a) article of clothing for a child,  it is noted that the inner panel (200) is joined with the outer panel (10) and therefor meets the limitation of a unisex one piece article, since the final product is of a one piece construction,
a neck opening allowing for easy placement around the head (at the area between the shoulder portions): a pair of arm openings (located at the shoulders, where reference character 100 is located ) adapted to keep the upper portion of the garment in place around the shoulders of the user; and a lower portion extending to a crotch area, the lower portion having a pair of leg openings (one either side of reference character 130).

With respect to claim 15, wherein the first non-compression material (140, and the second non-compression material (130) are the same (para 0065)

With respect to claim 17, wherein the compression material is a breathable moisture wicking material (para 0052).

With respect to claim 18, wherein the compression material is an elastic stockinette tube (para 0053, para 0065).

With respect to claim 19, wherein the compression material is a two way stretch compression material that stretches in two directions. (para 0065, a circular knit, elastane material has two way stretch). 

With respect to claim 20, wherein the compression material is a four way stretch compression material that stretches in four directions. (para 0065, a circular knit, elastane material has four way stretch). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. in view of Waitz et al. (US 2018/0055095). The device of Ulrich et al substantially discloses the claimed invention including what appears to be a flap and fastener in figure 15a, but is silent with respect to the structure shown in the disclosure, and is also lacking reinforcement straps, 
The device of Waitz et al. teaches, 

With respect to claim 4, wherein a bottom flap (308) extends across the lower portion, one or more mating fastening elements (330, 332)  are secured to the bottom flap.

With respect to claim 13, teaches the compression area having reinforced compression straps (322) , and in combination would be located at the compression midportion of the garment to allow for more compression. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the bottom flap with fastening elements in order to provide and opening for going to the restroom and the straps in order to provide comfort and stretch (para 0026) .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732